DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 11/18/2020 with respect to claims 1-14 have been noted and entered for consideration. 

With regard to the objections to Claims, Applicant’s arguments filed 11/18/2020 (see page 8 of Remarks) in view of the amendments filed 11/18/2020 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 11/18/2020 (see page 8 of Remarks) in view of the amendments filed 11/18/2020 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a telephone interview and an internet communication with Letao Qin (Reg. No. 64,359) on January 22, 2020 through January 26, 2020.
The application has been amended to the claims as attached.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1-14 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... the second-type ACL entry is generated by compressing one or more another first-type ACL entries corresponding to at least one non-target port of the first network device, based on a minimum hop count from each of the at least one non-target port to one of one or more second network devices....” and in combination with other limitations recited in claim 1.
Although newly found prior art (which was not cited in the previous office actions), Kelly et al (US Pub. No. 2014/0114995) further discloses, the second-type ACL entry is generated by compressing one or more another first-type ACL entries [FIGS. 61A and 61B; ¶0183-0184, compressed access control list 1002 compressed from contents of flow control table that has a plurality of table entries similar to an access control list], another newly found prior art, Newman et al (US Pub. No. 2009/0154348) discloses, ACL entries corresponding to at least one non-target port of the first network device [¶0050-0052, ACL entries corresponding to ports that do not meet a predefined criteria of a network device]. However, neither the cited prior of record nor the newly found prior art, whether taken in combination or individually fails to teach, or suggest, “... the second-type ACL entry is generated by compressing one or more another first-type ACL entries corresponding to at least one non-target port of the first network device, based on a minimum hop count from each of the at least one non-target port to one of one or more second network devices....” and in combination with other limitations recited in claim 1.
Claim 8 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record.
Claims 2-7 and 9-14 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469